DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: For claim 1, the prior art of record fails to teach or render obvious a skin grafting system, inter alia, a handle device with a cartridge comprising a plurality of hollow microneedles surrounded by a peripheral housing, a device shield formed of a polymer extending from an interior opening to an exterior edge, wherein the interior opening is size to extend about the peripheral housing to position the exterior edge over the device housing. Hall et al (US 20120271320 A1), herein referenced to as “Hall” teaches a skin grafting system with a cartridge comprising a plurality of hollow microneedles surrounded by a peripheral housing but does not teach the device shield extending about the peripheral housing to position the exterior edge over the device housing. Guiles et al (US 20160310157 A1), herein referenced to as “Guiles” similarly teaches a skin grafting system with a cartridge comprising a plurality of hollow microneedles surrounded by a peripheral housing but does not teach the device shield extending about the peripheral housing to position the exterior edge over the device housing. Burton et al (US 20160121091 A1), herein referenced as “Burton” teaches a microneedle injection apparatus with a cartridge comprising a plurality of hollow microneedles surrounded by a peripheral housing and the device shield extending about the peripheral housing to position the exterior edge over the device housing, however does not teach a skin grafting system. 
For claim 9, the prior art of record fails to teach or render obvious a skin grafting system, inter alia, a handle device with a cartridge comprising a plurality of hollow microneedles surrounded by a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burton et al US 20150320990 A1 teaches a microneedle injection apparatus with an adhesive covering and a cartridge, does not teach a device shield that extends over the device housing
Kikkawa et al US 20110319920 A1 teaches a micropore forming apparatus with a cartridge and device housing, but no device shield
Ball US 20040002723 A1 teaches an apparatus for implantation of soft tissue implant without a device shield that extends over the device housing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/               Examiner, Art Unit 3771       

/KATHERINE H SCHWIKER/               Primary Examiner, Art Unit 3771